DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 were rejected in Office Action mailed on 02/18/2021.
	Applicant filed a response, amended claim 1 and canceled claims 2-3, 5, 7, 9 and 11. 
	Claims 1, 4, 6, 8, 10, and 12-16 are currently pending in the application, of claims 13-16 are withdrawn from consideration.
	The merits of claims 1, 4, 6, 8, 10 and 12 are addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (U.S. Patent Application Publication 2016/0141570) and further, in view of Shinoda et al. (U.S. Patent Application Publication 2018/0130979).
Regarding claim 1, Kusunoki teaches a battery module (i.e., electric storage apparatus) (1) (paragraph [0011], [0014]), in which a plurality of battery cells (2) are arranged (paragraph [0048]) (see figure 1), wherein:

each of the battery cells (2) stores an electrode body (i.e., including a positive electrode plate and a negative electrode plate) (paragraph [0047) inside a cell case (20) (paragraph [0047]) comprising long side walls and short side walls (as shown in figure 2), and
the battery module (1) comprises a resin molded part (i.e., first external housing) (3) molded of a resin (paragraph [0049]) between the battery cells (2) and the enclosing member (4) and between the adjacent battery cells (2) (as shown in figure 2).
As to the limitation “a space between a corner where the long side wall and the short side wall intersect each other and the electrode body and the cell case having a recess partially depressed toward the space at the corner where the resin molded part enters”, Kusunoki teaches the resin molded part (3) includes positioning ribs (301) where the plurality of battery cells are inserted (paragraph [0055]) (as shown in figure 2) suggesting a space and a recess in the battery cells is required for the positioning ribs (301) of the resin molded part (3) to support or accommodate the battery cells (2). In other words, the resin positioning ribs enter a space and a recess between a corner of each of the battery cells (see figure 2 below) which reads on the claimed limitation. As depicted in figure 2 and 6, a long side wall and a short side wall intersect each other and the cell case (20) of each battery cell appears to have a recess depressed at the corners in a central portion in a high direction and central portion. 

    PNG
    media_image1.png
    899
    740
    media_image1.png
    Greyscale

Kusunoki does not teach the particulars of the electrode body formed by winding a collector foil nonetheless, the patentability of the battery module does not depend on how it is formed or produced. As such, the claim is not limited to the manipulation of the recited steps, only the structure implied by the steps. However, additional guidance is provided below.
Shinoda, directed to a battery cell (abstract), teaches is known to have a battery cell having an electrode body formed by winding a collector foil as this configuration provides volumetric efficiency (paragraph [0025], [0060]). 

Regarding claim 4, kusunoki teaches a position of an upper end surface of the cell case is higher than a position of an upper end surface of the resin molded part (as shown in figure 2), and
	a sealing body is disposed on an upper surface of the cell case (20) (as shown in figure 5).

    PNG
    media_image2.png
    719
    561
    media_image2.png
    Greyscale

Regarding claims 6, Kusunoki does not explicitly articulate the limitations as recited in the instant claims however, as depicted in figure 2, it appears that such configuration is met. For instance, Kusunoki teaches the enclosing member (4) covers the resin molded part (3) in 
Regarding claims 8, Kusunoki teaches the resin molded part is disposed from an inner surface of the enclosing member to the upper end surface and the lower end surface of the enclosing member (as shown in figure 1-2).
Regarding claims 10, Kusunoki teaches a thickness of the enclosing member (4) at two end portions in an arrangement direction of the battery cells is larger than a thickness of the . 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (U.S. Patent Application Publication 2016/0141570) and Shinoda et al. (U.S. Patent Application Publication 2018/0130979) as applied to claims 1 and 2 above, and further in view of Lieberwirth et al. (NPL, 20171).
	Regarding claim 12, Kusunoki teaches the battery module as described above in claim 1 and 2. Further, Kusunoki teaches the enclosing member is made of a metal (paragraph [0059]) which appears to be integral in a direction along the height direction of the battery (as shown in figure 4) but does not explicitly articulate the specifics of being an extrusion molded product formed integrally.
	Lieberwirth, directed to extrusion based additive manufacturing of metal parts (title) (abstract), teaches the extrusion molding of metal parts using additive manufacturing is important in many industrial fields and is characterized by easy handling and cost effective (abstract) and can be used in custom components in the production of small and medium enterprises (page 82-83). 
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the metal enclosing member of Kusunoki to be an extrusion molded product as taught by Lieberwirth as it is known extrusion molding using additive manufacturing is characterized by easy handling and cost effective. 

Response to Arguments
	Examiner appreciates the amendments to claim 1 to address the previous informalities therefore, the objection is withdrawn.
	Applicant argue that the prior art (i.e., Kusunoki) is deficient to explicitly teach or suggest the technical features as recited in claim 1 particularly, the specifics of the shape of the cell case. 
	Examiner respectfully disagree. As indicated above in the rejection of claim 1, it appears that the particular shape of the case is taught or suggested by the prior are (see page 3, lines 10-23 and page 4, lines 1-3. Moreover, Kusunoki teaches the applicability in medium and large battery cells (i.e., electric vehicles, motorcycles, aircrafts, marine vessels). Therefore, scaling up and down or adjusting the shape and size of the components in order to fit a desired space or produce a desired output would be obvious to a person of ordinary skill in the art absent evidence that the particular shape or size is critical (see MPEP 2144.04). In other words, one of ordinary skill in the art could have considered a configuration where the case has a recess partially depress toward the space at the corner to fit a particular shape or size device for supplying electric power (i.e., a battery cell of a module applicable for electric vehicles, motorcycles, aircrafts, marine vessels).     

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. Patent Application Publication 2011/0059345).
Meintschel et al. (U.S. Patent Application Publication 2011/0033736).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lieberwirth et al., Extrusion Based Additive Manufacturing of Metal Parts, Journal of Mechanics Engineering and Automation, 7 (2017), pages 79-83, David Publishing.